Citation Nr: 0520651	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1970, including service in the Republic of Vietnam.  
He died in 2001, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in 2001 of primary liver cancer with no 
underlying causes.

3.  The veteran did not have any service-connected 
disabilities at the time of his death.

4.  The cause of the veteran's death was not incurred in 
service or as a consequence of his active service.


CONCLUSION OF LAW

Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  It was held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in June 2001, which is 
prior to the initial AOJ decision of March 2002.  Thus, it 
was sent to the appellant before the adverse decision by the 
RO, as required by Pelegrini, supra.

The appellant was informed of the requirements of the VCAA 
specifically and in detail in letters dated in June 2001 and 
July 2003.  The letters fully provided notice of elements 
(1), (2), and (3), see above.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 129 (2005).  In addition to the explicit VCAA 
notice, the appellant was advised in the rating decision on 
appeal and the Statement of the Case as to the specific 
reasons why her particular claim was being denied and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in the March 
2004 Statement of the Case.  Thus, the Board finds that the 
fourth element of notice requirements have been met.

Accordingly, the Board finds that the notification 
requirements of the VCAA has been satisfied.  The Board is 
mindful that, in concluding that the VCAA notice requirements 
have been satisfied, the Board has relied on communications 
other than the RO's formal VCAA notice letters; however, what 
the VCAA seeks to achieve is to give a claimant notice of the 
elements outlined above.  Once that has been done - 
notwithstanding whether it has been done by way of a single 
notice letter or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless.  See, e.g., 38 C.F.R. § 20.1102; 
Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the appellant does not appear to contend 
otherwise.  Furthermore, the appellant was given the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  

Through her representative, the appellant has requested that 
further medical inquiry be conducted, or an independent 
medical opinion be sought pursuant to 38 C.F.R. Section 3.328 
if the appellant's claim could not be granted.  The Board 
finds, however, that additional opinions are not needed in 
this case because there is sufficient medical evidence upon 
which to decide the claim and the claim does not present such 
a medically complex or controversial scenario so as to 
require an advisory medical opinion.  Accordingly, additional 
medical opinions will not be sought in this case.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The appellant asserts that the veteran developed Type II 
diabetes mellitus as a result of his service in the Republic 
of Vietnam during the Vietnam conflict and, as such, diabetes 
is a service-connected disability notwithstanding the fact 
that the veteran did not seek entitlement to VA compensation 
benefits for this or any other disability during his 
lifetime.  She further contends that the veteran's death from 
liver cancer was caused, in part, by his immune system being 
depleted as a result of diabetes mellitus.  

In support of this claim, the veteran's treating physician 
submitted a statement reflecting his opinion that the 
veteran's diabetes resulted in renal failure and probably 
lowered the veteran's immune system and strength for the 
development of liver cancer and the treatment of the liver 
cancer.  The physician further opined that it was as likely 
as not that the veteran's history of diabetes was a 
contributing factor in his passing.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

The evidence of record clearly shows that the veteran served 
in the Republic of Vietnam during the Vietnam conflict and 
that he was treated for diabetes for many years prior to his 
death.  There is no suggestion in the record that the veteran 
developed liver cancer during service or as a direct 
consequence of his active service.  The veteran did not seek 
entitlement to service connection for diabetes, nor any other 
disability, during his lifetime and did not have any service-
connected disabilities at the time of his death.  

The veteran was found to have liver cancer in August 2000.  
He was hospitalized in January 2001 for radiofrequency 
ablation therapy for an advanced, symptomatic hepatoma and 
experienced complications during that treatment.  The veteran 
was determined to have experienced a myocardial infarction 
during the ablation therapy and his health deteriorated from 
that point.  It was concluded that he had a very poor 
prognosis from the advanced malignancy for which no further 
treatment was contemplated.  As such, the veteran was 
transferred to hospice care and died the following day.  His 
death certificate shows primary liver cancer (hematoma) as 
the cause of death with no underlying cause. 

Given the evidence as outlined above, the Board finds that 
the veteran certainly may have been entitled to service 
connection for diabetes mellitus as a presumptive disease 
under 38 C.F.R. Sections 3.307 and 3.309(e) due to his 
service in the Republic of Vietnam.  However, it is without 
question that the veteran died of liver cancer, a non-service 
connected disability, without diabetes as an underlying or 
contributory cause of his death.  

While the opinion of the veteran's treating physician is that 
the veteran's diabetes caused weakening of the immune system 
and strength which may have played roles in the developing 
liver cancer and ability to withstand treatment for the liver 
cancer, such evidence amounts to a statement that diabetes 
may have casually shared in producing death - the veteran was 
not in sufficient strength so as to be able to sustain 
medical treatment for the terminal disorder.  The opinion 
does not indicate that diabetes mellitus was a "causal 
connection" in the veteran acquiring liver cancer.  That is 
to say, the veteran's diabetes did not cause the veteran to 
acquire liver cancer, or indeed contribute to the terminal 
disease entity.  

The Board has reviewed the record in detail and made every 
effort to find in favor of this appellant.  It cannot be 
doubted that the veteran rendered long and valued service.  
While the Board therefore expresses its appreciation for his 
service to the nation, VA is bound by the applicable law 
under statute, regulations, and the precedential decisions of 
the appellate courts.  
Having applied these provisions, the Board must regretfully 
find that the preponderance of the competent evidence of 
record is against the claim.  Consequently, the Board finds 
that the veteran's cause of death was not incurred in active 
service or as a consequence of active service and, as such, 
service connection for the cause of the veteran's death is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


